Broyles, C. J.
1. It is well settled by repeated rulings of the Supreme Court and of this court that a ground of a motion for a new trial must be complete and understandable within itself. Under this ruling grounds 4, 5, 6, 8, 9, and 10 of the motion for a new trial are too defective to be considered by this court.
(a) Grounds 8, 9, and 10 complain of certain language used by the solicitor-general in his concluding argument to the jury, and state that counsel for the defendant moved the court to declare a mistrial on account of such language, but it is not stated therein what ruling was made by the court thereon, or whether or not the court rebuked the solicitor-general and instructed the jury not to consider the alleged improper remarks.
2. One ground of the motion for a new trial was based upon alleged newly discovered evidence. However, the affidavit in support of the witness upon whose newly discovered evidence a new trial was sought failed to give the.names of his associates. In view of that defect the trial ' judge did not abuse his discretion by refusing to grant a new trial on this ground. Ivey v. State, 154 Ga. 63 (6) (113 S. E. 175).
3. The verdict was authorized by the evidence.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.